Williams, J. (dissenting):
The judgment should be reversed and a new trial granted, with costs to appellant to abide event.
The action was brought to recover the amount unpaid upon a note and costs incurred in an effort to collect the same from the maker, these defendants being indorsers upon the note.
Most of the facts are undisputed. The Eureka Chemical Com-
*447pany, a corporation doing business at Syracuse, N. Y., December 25, 1891, made its note for $2,800 payable three months after date to the order of Dewey, Nettleton, Farmer, Phillips, and two Copleys. All the payees indorsed the note and it was transferred to this plaintiff, the Jefferson County National Bank. When the note matured it was not paid and was protested and the indorsers had notice thereof. An áetion was thereafter brought upon the note against the maker, the chemical company alone, and a judgment recovered September 2,1892, for $2,934.96. An action based upon this judgment was then. brought to set aside certain judgments recovered by Mrs. Townley against the chemical company, and which had become liens upon. its property prior to this plaintiff’s judgment. This plaintiff had judgment at the Special Term setting aside the Townley judgments and under the same the sheriff paid to this plaintiff March 21, 1895, the sum of $2,576.41, being the proceeds of property of the chemical company which he had sold. This amount, less what was paid for collecting check, $2.41, leaving $2,574, was received and applied upon the note in question. Thereafter the balance of the note was paid by the indorsers, viz,: December 18,1895, by Dewey, $126.88, and by Nettleton, $126.88 ; December 24, 1895, by Phillips, $127, and March 7, 1898, by Dewey and Nettleton,. $430.70. The note was thereupon surrendered by the plaintiff to Dewey and Nettleton. After the payment of the money by the sheriff to-this plaintiff under the judgment’ in the Townley action, that judgment was affirmed on defendant’s appeal by the General Term, by judgment entered on January 13, 1896 (Jefferson County Nat. Bank. v. Townley, 92 Hun, 172), but on appeal by defendants to the Court of Appeals the judgment was, June 13, 1899, reversed and a new trial ordered (159 N. Y. 490); August 12, 1899, the court made an order of restitution in the Townley action, directing this plaintiff to pay back to the sheriff the money received from him by depositing the same in the Trust and Deposit Company of Onondaga County to his credit, and the plaintiff complied with that order and paid to the trust company August 31, 1899, $2,576.41 and also paid $10 costs of the application for such order. November 14, 1899, the Townley action was again tried and judgment rendered dismissing the complaint with $635.51 costs, and directing the money in the trust com*448pany to be paid by the sheriff to Mrs. Townley, and it was so paid. This plaintiff paid the costs awarded November 22, 1899.
After this plaintiff had been compelled to pay back the money received from the sheriff and allowed as a payment on the note, it notified Dewey and Nettleton and all the other indorsers on the note of the situation, and asked them, in substance, to make this plaintiff whole as to the amount unpaid upon the note and as to the costs of the Townley suit. This request not being complied with, this action was brought December 7, 1899, to recover the sum of $2,576.41 repaid to. the sheriff, and the costs paid by this plaintiff in the Townley action, $635.51. In form the action was against all the indorsers, but Dewey and Nettleton only were served. The others were considered as irresponsible. The two defendants served answered, and the trial was had before Justice Hiscock and a jury in January, 1901, while Mr. Dewey was still living. At the close of the evidence, with the consent of the parties, the jury were discharged and the case was to be submitted to and decided by the court. Mr. Dewey died March 28, 1902. Justice Hiscock went into the Appellate Division, and in October, 1902, by consent of parties, the case was submitted to Justice Andrews, and his decision was rendered and judgment entered thereon in April, 1903, dismissing plaintiff’s complaint as to both claims for amount unpaid on note, and costs in the Townley case. This result followed some conclusions found by the court, which are questioned upon this appeal, viz.:
1. “ There being no proof in the case to show that the defendants Addice E. Dewey or Albert E. Nettleton ever requested the plaintiff to commence the judgment creditors’ action against Margaret A. Townley, there is no liability on the part of the defendants Nettleton and Dewey to pay the costs incurred by the plaintiff upon the trial of the said action.”
2. “ The note in question having been paid after maturity, and voluntarily surrendered by the plaintiff to the said Nettleton and Dewey with the intent and purpose of discharging the debt, and without any fraud or mistake of fact on the part of the plaintiff, such voluntary surrender operated as a release and discharge from any liability against said defendants Albert E. Nettleton and the said Addice E. Dewey.”
*449These findings are in part of facts and in part of law* based upon the findings of fact. The findings of law were correct if the facts were properly found. The facts were, in substance:
First.' That there was no proof that the Townley action was brought at the request of the two indorsers.
Second. That the surrender of the note was not made under any mistake of fact.
First. Upon the first question let us look at the facts and circumstances surrounding the commencement and prosecution of the Townley action. Mr. Camp, the president of the bank, plaintiff, who had charge of the business, was dead at the time of the trial. He died February' 1, 1897. That was after the affirmance of the 'Townley judgment at General Term, but before the reversal in the -Court of Appeals. It was after the payments upon the note in 1895, ¿and before the final payment and surrender of the note in 1898. The Townley action clearly was brought and prosecuted for the benefit of the indorsers upon the note. The bank had no reason for bringing the action. It could have required Dewey and Nettleton to pay the note, and no suit against them would have been necessary. They were concededly liable for the amount of the note, and were perfectly ■responsible. If that course had been adopted the bank would have received its money, and the burden would have fallen upon the indorsers of bringing and prosecuting the Townley action. After ■the Townley judgments had been recovered motions were made to ,-set them aside. Mr. Dewey was president of the chemical company, -Judge Sawyer was one of the directors, the only lawyer on the board, and the legal adviser of the company. Judge Sawyer made these motions. The defaults were opened and cases referred and tried, but judgments were again recovered and executions issued thereon and levied upon the company’s property. Then Judge Sawyer and Mr. Dewey had. a consultation as to the way to get rid of these judgments. Judge Sawyer advised that an action be brought by some creditor who had a judgment against the company. After ¿some conversation as to how the matter could be done, and in behalf ■of what creditor, it was concluded that the better way would be to bring an action in behalf of the bank, this plaintiff, upon this note -on which some of the directors were indorsers, and procure a judg*450ment against the company, and then with that judgment set aside the Townley judgments as in fraud of creditors. Judge Sawyer told Mr. Dewey that he had better see Mr. Camp, president of the bank, explain the matter fully to him and see if he, could not obtain Ins consent to bring the action in that way. Mr. Dewey then left Judge Sawyer. Within one, two or three days after this Mr. Camp brought the note to Judge Sawyer in his office and left it with him. Judge Sawyer had the note put in judgment against the company alone, his managing clerk, Mr. Steele, acting as attornéy for the bank, and the summons being served upon Mr. Dewey, as president of the company. Upon the recovery of that judgment a motion was made based thereon to set aside the Townley judgments as fraudulent against creditors of the company. The court held that relief could only be afforded in an action in equity and proceedings on the judgments and executions were stayed to enable the action to be brought. The action was then brought and a temporary injunction was issued and served. Upon motion the injunction was continued during the pendency of the action. Judge Sawyer communicated with Mr. Camp before the equity action was commenced and Mr. Camp verified the complaint. Judge Sawyer acted as attorney for the plaintiff. Mr. Dewey and one of the Copleys, indorsers on the note, were the sureties upon the bond- for the injunction. Mr. Dewey aided Judge Sawyer in the preparation and trial of the suit. The bank paid no attention to it. Judge Sawyer had charge of the case until after the reversal in the Court of Appeals and during the proceedings for restitution. He was not the general counsel of the bank, and finally turned the matter over to Mr. Lansing, who was general counsel for the bank. These circumstances were sworn to by' Judge Sawyer upon the trial, of this action, and, if his evidence was believed, it. not only justified the inference that the bank permitted the note to be put in judgment and the equity suit to be commenced and prosecuted at the request and for the benefit of the indorsers upon the note, but such' inference would be irresistible. The only answer to it is that Mr. Dewey, as a witness on the trial, denied the interviews sworn toxby Judge Sawyer, and denied that he had any interview with Mr. Camp or any officer of the bank with reference to the matter. He was, however, a party to the action, his credibility was for the court to *451determine, and the court might find he had the interview with Mr, Camp advised by Judge Sawyer, inferring that fact from the circumstances, even though Mr. Dewey denied it upon the stand, Mr. Camp was dead and could not speak upon the subject, but how came he to bring Judge Sawyer the note and leave it with him without any directions whatever unless someone had talked the matter over with him beforehand? Judge Sawyer testified he did not make any arrangement with him. Someone certainly did,, otherwise why should he, as president of the bank, which had no-interest in the Townley litigation, but had the means of securing payment of the note by merely demanding it of Dewey and Nettle- ■ ton, why should he, I say, set this whole Townley litigation .in motion ? The finding that there was no evidence in the case that Dewey and Nettleton requested the bank to commence this litigation cannot anji should not be sustained. The only reasonable conclusion that could be drawn from the evidence was that Judge Sawyer and Mr. Dewey acted for the indorsers on the note in commencing and carrying on the litigation. These indorsers were the only persons to be benefited by setting aside the Townley judgments. Mrs. Townley had valid debts against the chemical company, but it was claimed that the judgments and liens procured thereon were in fraud of the rights of the creditors represented by this note. When the judgments were set aside the company’s property would be released fro'm the liens of the judgments and would be applied in payment of this note to the relief of the indorsers. There was no direct proof that Mr. Nettleton, any more than Mr. Dewey, requested this Townley litigation to be begun and continued, but he knew it was going on and that it was for his benefit as well as Mr. Dewey’s, and the fair inference was that it was so begun and carried on with his assent and by his request through Mr. Dewey, if not personally. Under all the circumstances there was evidence that the Townley litigation wras undertaken and carried on at the request of these two defendants, and this fact should have been found by the trial court.
Second. The court erroneously found that the note was not surrendered under any mistake of fact. The facts with reference to the surrender were not in dispute. All the parties understood that the money paid by the sheriff to the bank under the -judgment in the Townley action could be retained and would not have to be paid *452back, and that it was an absolute payment of so much upon the note. The Townley litigation was being conducted by the defendants in the bank’s name, and this money was, therefore, procured by the defendants to be paid over to the bank as an incident of that litigation. No one had the slightest apprehension of a reversal of the judgment directing that money to be paid to the bank when the note was surrendered. The reversal was close, four judges voting for the reversal, and three for affirmance (Jefferson County Nat. Bank v. Townley, 159 N. Y. 490). The effect of this reversal was to make the judgment as if it had never been, and to render the payment by the sheriff to the bank unauthorized, and to require the money to be repaid. It was not, in fact, a payment to the bank of any money which it could apply on the note, and the surrender was, therefore, made under, the mistake shared in by all - the parties that there had been a payment made upon .the note of the amount received from the sheriff under the Townley judg- - ment. In fact, there had been no such payment. Upon this find-6 ing of the court we have this condition of things: The defendants, indorsers, were conducting the Townley litigation in the name of the bank to secure payment of this note. In the course of the litigation they procured this money to be paid by the sheriff to the bank to apply on the note. All parties sup pose.d this to be an absolute payment of money which the bank could keep, and upon this understanding the bank and the defendants straightened up the note and the defendants paid the balance thereof, and it was surrendered to them as a fully paid note. In the further progress of the litigation, however, this payment by the sheriff turned out to be without authority, and the court, in this same litigation being conducted by the defendants, compelled the bank to pay back the money. Still the defendants, by the surrender of the note, were relieved from the obligation to replace the money which had been regarded as a payment on the note, but which turned out not to have been a payment at all. The note has never been fully paid. The indorsers are still liable for this amount, supposed to have been paid, which, however, never has been paid. The result in this case, as it has been decided by the trial court, is unjust and unfair, and it should not be permitted to stand. The bank, by its president, kindly consented to postpone payment of this note by the indorsers, and to allow this Townley *453litigation to be commenced and carried on in its name for the purpose of receiving thereby the whole or a part of moneys owing upon the' note from the chemical company’s property. This purpose was understood to have been accomplished and the indorsers to have been -benefited to the extent of $2,576.41, but finally the effort failed; this money was lost and a bill of costs of $635.51 was left for the bank to pay. The court ought not to permit the defendants to leave this burden upon the bank, as a reward for its "forbearance and kindness in the premises. The two findings of fact ’considered were erroneously made. Facts should have been found from which the legal conclusion would follow that plaintiff was entitled to recover both the balance due on the note and the costs of the Townley litigation. All the findings were duly excepted to. The conversation between plaintiffs counsel and Justice Hiscook on the trial do not render the exceptions ineffectual.
I conclude that the judgment should be reversed and a new trial granted, with costs to the appellant to abide event.
Judgment and order affirmed, with costs.